

113 S327 RS: Good Neighbor Forestry Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 175113th CONGRESS1st SessionS. 327[Report No. 113–97]IN THE SENATE OF THE UNITED STATESFebruary 14, 2013Mr. Barrasso (for himself, Mr. Enzi, Mr. Hatch, Mr. Lee, Mr. Johnson of South Dakota, Mr. Thune, Mr. Udall of Colorado, Mr. Heller, Mr. Flake, Mr. Risch, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo authorize the Secretary of Agriculture
		  and the Secretary of the Interior to enter into cooperative agreements with
		  State foresters authorizing State foresters to provide certain forest,
		  rangeland, and watershed restoration and protection services.1.Short titleThis Act may be cited as the
			 Good Neighbor Forestry
			 Act.2.DefinitionsIn this Act:(1)Eligible
			 StateThe term eligible
			 State means a State that contains National Forest System land or Bureau
			 of Land Management land located west of the 100th meridian.(2)SecretaryThe term Secretary
			 means—(A)the Secretary of Agriculture, with respect
			 to National Forest System land; or(B)the Secretary of the Interior, with respect
			 to Bureau of Land Management land.(3)State
			 foresterThe term State
			 forester means the head of a State agency with jurisdiction over State
			 forestry programs in an eligible State.3.Cooperative agreements and
			 contracts(a)In generalThe Secretary may enter into a cooperative
			 agreement or contract (including a sole source contract) with a State forester
			 to authorize the State forester to provide the forest, rangeland, and watershed
			 restoration and protection services described in subsection (b) on National
			 Forest System land or Bureau of Land Management land, as applicable, in the
			 eligible State.(b)Authorized servicesThe forest, rangeland, and watershed
			 restoration and protection services referred to in subsection (a) include the
			 conduct of—(1)activities to treat insect-infected
			 trees;(2)activities to reduce hazardous fuels;
			 and(3)any other activities to restore or improve
			 forest, rangeland, and watershed health, including fish and wildlife
			 habitat.(c)State
			 as agentExcept as provided
			 in subsection (f), a cooperative agreement or contract entered into under
			 subsection (a) may authorize the State forester to serve as the agent for the
			 Secretary in providing the restoration and protection services authorized under
			 subsection (a).(d)SubcontractsIn accordance with applicable contract
			 procedures for the eligible State, a State forester may enter into subcontracts
			 to provide the restoration and protection services authorized under a
			 cooperative agreement or contract entered into under subsection (a).(e)Timber salesSubsections (d) and (g) of section 14 of
			 the National Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to
			 services performed under a cooperative agreement or contract entered into under
			 subsection (a).(f)Retention of NEPA
			 responsibilitiesAny decision
			 required to be made under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) with respect to any restoration and protection services to
			 be provided under this Act by a State forester on National Forest System land
			 or Bureau of Land Management land, as applicable, shall not be delegated to a
			 State forester or any other officer or employee of the eligible State.(g)Applicable
			 lawThe restoration and
			 protection services to be provided under this Act shall be carried out on a
			 project-to-project basis under existing authorities of the Forest Service or
			 Bureau of Land Management, as applicable.1.Short titleThis Act may be cited as the
			 Good Neighbor Forestry
			 Act.2.DefinitionsIn this Act:(1)Authorized restoration
			 servicesThe term authorized restoration services
			 means similar and complementary forest, rangeland, and watershed restoration
			 services carried out—(A)on Federal land and
			 non-Federal land; and(B)by either the Secretary
			 or a Governor pursuant to a good neighbor agreement.(2)Federal land(A)In
			 generalThe term Federal land means land in a State
			 located in whole or in part west of the 100th meridian that is—(i)National Forest System
			 land; or(ii)public land (as defined
			 in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702)).(B)ExclusionsThe
			 term Federal land does not include—(i)a component of the
			 National Wilderness Preservation System;(ii)Federal land on which
			 the removal of vegetation is prohibited or restricted by Act of Congress or
			 Presidential proclamation (including the applicable implementation plan);
			 or(iii)a wilderness study
			 area.(3)Forest, rangeland, and
			 watershed restoration services(A)In
			 generalThe term forest, rangeland, and watershed
			 restoration services means—(i)activities to treat
			 insect- and disease-infected trees;(ii)activities to reduce
			 hazardous fuels; and(iii)any other activities to
			 restore or improve forest, rangeland, and watershed health, including fish and
			 wildlife habitat.(B)ExclusionsThe
			 term forest, rangeland, and watershed restoration services does
			 not include—(i)construction,
			 reconstruction, repair, or restoration of roads or parking areas; or(ii)construction,
			 alteration, repair or replacement of public buildings or works.(4)Good neighbor
			 agreementThe term good neighbor agreement means a
			 cooperative agreement or contract (including a sole source contract) entered
			 into between the Secretary and a Governor to carry out authorized restoration
			 services under this Act.(5)GovernorThe
			 term Governor means the Governor or any other appropriate
			 executive official of an affected State.(6)RoadThe
			 term road has the meaning given the term in section 212.1 of title
			 36, Code of Federal Regulations (as in effect on the date of enactment of this
			 Act).(7)SecretaryThe
			 term ‘‘Secretary means—(A)the Secretary of
			 Agriculture, with respect to National Forest System land; and(B)the Secretary of the
			 Interior, with respect to Bureau of Land Management land.3.Good neighbor
			 agreements(a)Good neighbor
			 agreements(1)In
			 generalThe Secretary may enter into a good neighbor agreement
			 with a Governor to coordinate the procurement and implementation of authorized
			 restoration services in accordance with this section.(2)Public
			 availabilityThe Secretary shall make each good neighbor
			 agreement available to the public.(b)Timber sales(1)In
			 generalSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a(d) and (g)) shall not apply to
			 services performed under a cooperative agreement or contract entered into under
			 subsection (a).(2)Approval of
			 silviculture prescriptions and marking guidesThe Secretary shall
			 provide or approve all silviculture prescriptions and marking guides to be
			 applied on Federal land in all timber sale projects conducted under this
			 Act.(c)Retention of NEPA
			 responsibilitiesAny decision
			 required to be made under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with
			 respect to any authorized restoration services to be provided under this Act on
			 Federal land shall not be delegated to a Governor.September 10, 2013Reported
			 with an amendment